492 P.2d 1309 (1972)
STATE of Nevada, Appellant,
v.
Michael PASHOS et al., Respondents.
No. 6778.
Supreme Court of Nevada.
January 25, 1972.
Rehearing Denied March 14, 1972.
Robert List, Atty. Gen., and David C. Polley, Deputy Atty. Gen., Carson City, for appellant.
Peter L. Flangas, Las Vegas, for respondents.


*1310 OPINION
PER CURIAM:
The State Gaming Control Board issued subpoenas directing respondents, officers of the Union of Gaming and Affiliated Casino Employees Union of America, Local 711, to appear before the Board and testify concerning union activities in the gaming industry. Respondents failed to present themselves at the time specified in the subpoenas. The appellant then filed a petition for an order to show cause why the respondents should not be held in contempt. This petition was dismissed. The trial judge was of the opinion that the Board was without jurisdiction to compel testimony regarding union activities in the gaming industry. We conclude that the Board did possess the power to issue these subpoenas and accordingly reverse with directions to the trial court to enforce the subpoenas.
The State Gaming Control Board was created by legislative enactment in 1955. The state public policy sought to be advanced by this agency is declared in the provisions of NRS 463.130(1). To carry out this expressed policy, the Board is given full authority to issue subpoenas, compel attendance of witnesses, and require testimony under oath. NRS 463.140(5). The Board is not to be frustrated in its efforts to enforce that policy. The rights of those subpoenaed may be asserted at the time of questioning.
Reversed.